Case 1:19-cv-03470-GPG Document1 Filed 12/09/19 USDC Colorado Page 1of5

FILED
UNITED STATES DISTRICT COURT
DENVER, COLORADO

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF COLORADO DEC 09 2019
JEFFREY P. COLWELL
CLERK
Civil Action No. ae
(To be supplied by the court)

Shop flor DELI ste
Joh nv 4 C he CG te la TH Respondent.

(Name of warden, superintendent, jailer, or other custodian)

(Note: If you are attacking the validity of a state conviction or sentence and not the execution of
your sentence, you must file an application for a writ of habeas corpus pursuant to 28 U.S.C. §
2254. If you are attacking the validity of a judgment entered in a federal court, you must file a
motion pursuant to 28 U.S.C. § 2255 in the federal court that entered the judgment. )

 

APPLICATION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. § 2241

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor: or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. APPLICANT INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Ak of Alt Derg

(Applicant’s name, prisoner identify cation number, and hy mailing address)

3130 N.pGhbland St Auta Co, $2010

7
, Case 1:19-cv-03470-GPG Document 1 Filed 12/09/19 USDC Colorado Page 2 of 5

Indicate whether you are a prisoner or other confined person as follows: (check one)

_____ Pretrial detainee
_____ Civilly committed detainee

_L“ Immigration detainee

___._ Convicted and sentenced state prisoner
___._ Convicted and sentenced federal prisoner
____— Other: (Please explain)

 

RESPONDENT INFORMATION

Tahun CNnoote ET. AL.

—

(Respondent’s néme and complete mailing address)

SISO WN 0GKlend st Aurolg

£0..5900)0

VE_—\_

C. STATEMENT OF CLAIMS

State clearly and concisely every claim you are asserting in this action. For each claim, specify
the right that allegedly has been violated and all facts that support your claim. If additional
space is needed to describe any claim or to assert additional claims, use extra paper to continue
that claim or to assert the additional claim(s). Please indicate that additional paper is attached
and label the additional pages regarding the statement of claims as “‘C. STATEMENT OF

CLAIM ONE: Ltd, Amendnen, Valetion
Supporting facts: 7— Stgne/ Py depo ds ior papers
Jack my /2-4-220% T AY G Cifizen af sycen
Laninow a Ud. Immigration Custody Since
o€-2\-2019 erefole. pr. am Demand JL,
| VEING dh tesa
gn OE Ths CUE Dect he DHS p shot!
CaYSt WY Tey failed to Deport ye ethenise
eless € Me Lrg ately the nk Yu
Case 1:19-cv-03470-GPG Document1 Filed 12/09/19 USDC Colorado Page 3 of5

D. PRIOR APPLICATIONS
Have you ever filed a lawsuit, other than this lawsuit, in any federal court in which you raised
or could have raised the claim(s) raised in this action? ___ Yes - No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
prior application, use additional paper to provide the requested information for each prior
application. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “D. PRIOR APPLICATIONS.”

Name and location of court:

 

Case number:

 

Type of proceeding:

 

List the claim(s) raised:

 

Date and result: (Attach a copy of
the decision if available)

 

Result on appeal, if appealed:

 

E. ADMINISTRATIVE REMEDIES

WARNING: You must exhaust administrative and/or state remedies before filing an action in
federal court pursuant to 28 U.S.C. § 2241. Your case may be dismissed if you have not
exhausted administrative and/or state remedies. If additional space is needed to explain

exhaustion, use extra paper to do so. Please indicate that additional paper is attached and label
the additional pages regarding exhaustion as “E. ADMINISTRATIVE REMEDIES.”

Explain the steps you have taken to exhaust administrative and/or state remedies: 41.
1

EZ id envied Lith South Sugar on)
Wiig Ike Sh/0 yoonths Gqo Ghd, ¢ cont Brau

Why pe cise IP yop fru South, SUCH
Case 1:19-cv-03470-GPG Document1 Filed 12/09/19 USDC Colorado Page 4 of 5 —

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST

, FORRELER” A GSK de be Kelea Se be. CS e, De
D014 fppof/ tS hy Thy rT SH / ( Zerg ZG Ne! Gh
ECE fF Gif Fo Removel Me from unifed

stilé sce 2010 So Sudan obnif Want
Issued trave) clocuments fon me

G. APPLICANT’S SIGNATURE

I declare under penalty of perjury that I am the applicant in this action, that I have read this
application, and that the information in this application is true and correct. See 28 U.S.C. §
1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or
modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the application otherwise complies with the requirements of
Rule 11.

 

ow”

 

“ (Applicant™ s signature)

U- 2b- 201F

(Date)

 

(Form Revised December 2017)
ng

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages, regarding relief as “F. REQUEST

FOR RELIEF.” DHS failed Fp OfP A Mé L geen
OO GB
eh 149 tn obds: inthg /Y tea ve) dacurem

G. APPLICANT’S SIGNATURE

I declare under penalty of perjury that I am the applicant in this action, that ] have read this
application, and that the information in this application is true and correct. See 28 U.S.C. §
1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or
modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the application otherwise complies with the requirements of
Rule 11.

pplicant’s signature

J bh - 2.4%

(Date)

(Form Revised December 2017)
